DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on September 14, 2022 has been entered.  No claim(s) has/have been canceled or added.  Therefore, claim(s) 1-18 continue to be pending in the application with claims 11-15 withdrawn from consideration.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2020/0227561, hereinafter “Yamazaki”).
Regarding claim 1, Yamazaki teaches in Fig. 1B (shown below) and related text a display device (i.e. Yamazaki teaches that the disclosed transistor is included in display device, ¶[0006]), comprising: 
a substrate (Fig. 1B and ¶[0125]); 
a semiconductor layer (230, Fig. 1B and ¶[0127]) on the substrate (Fig. 1B); 
a gate insulating layer (250, Fig. 1B and ¶[0125]) on the semiconductor layer; 
a first upper hydrogen blocking layer (252, Fig. 1B and ¶[0221]) on the gate insulating layer (250, Fig. 1B) and having a positive hydrogen formation energy, wherein the first upper hydrogen blocking layer includes oxide of one or more of tungsten (WOx) and  magnesium (MgOx) (¶[0221]);
a first upper hydrogen capturing layer (260a, Fig. 1B and ¶[0224]) on the first upper hydrogen blocking layer corresponding to a central portion of the semiconductor layer and having a negative hydrogen formation energy, wherein the first upper hydrogen capturing layer includes tantalum (Ta) (¶[0224]); 
a gate electrode (260b, Fig. 1B and ¶[0225]) on the first upper hydrogen capturing layer; 
a source electrode (240a, Fig. 1B and ¶[0243]) and a drain electrode (240b, Fig. 1B and ¶[0243]) connected to both end portions of the semiconductor layer (Fig. 1B); and 
a passivation layer (280, Fig. 1B and ¶[0241]) on the gate electrode, the source electrode, and the drain electrode.


    PNG
    media_image1.png
    460
    441
    media_image1.png
    Greyscale


Regarding claim 6 (1), Yamazaki teaches wherein the gate insulating layer, the first upper hydrogen blocking layer, the first upper hydrogen capturing layer, and the gate electrode have a same shape as each other (Fig. 1B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0084035, hereinafter “Kim”, previously cited) in view of Chen (US 2021/0126183, hereinafter “Chen”).
Regarding claim 1, Kim teaches in Figs. 1 and 10 (Fig. 10 shown below) and related text a display device (i.e. Kim teaches that the disclosed transistors are included in transistor display panel, ¶¶[0006]-[0009] and [0045]), comprising: 
a substrate (110, Fig. 1, 210, Fig. 10 and ¶¶[0046] and [0092]); 
a semiconductor layer (134, Fig. 1, 230, Fig. 10 and ¶¶[0050] and [0094]) on the substrate (Figs. 1 and 10); 
a gate insulating layer (142a, Fig. 1, 242a, Fig. 10 and ¶¶[0056] and [0095]) on the semiconductor layer; 
a first upper hydrogen blocking layer (142b, Fig. 1, 242b, Fig. 10 and ¶¶[0056] and [0097]) on the gate insulating layer and having a positive hydrogen formation energy (i.e. since Kim teaches the same material (e.g. AlOx) as that disclosed the Applicant (¶[0039] of the instant application as published) from which the hydrogen blocking layer can be made such material would have the claimed properties); 
a first upper hydrogen capturing layer (154, Fig. 1, 250, Fig. 10 and ¶¶[0063] and [0101]) on the first upper hydrogen blocking layer corresponding to a central portion of the semiconductor layer and having a negative hydrogen formation energy, wherein the first upper hydrogen capturing layer includes one of Titanium (Ti) and tantalum (¶[0063]); 
a gate electrode (154, Fig. 1, 250, Fig. 10 and ¶¶[0063] and [0101]) on the first upper hydrogen capturing layer; 
a source electrode (133, Fig. 1, 273, Fig. 10 and ¶¶[0050] and [0102]) and a drain electrode (135, Fig. 1, 275, Fig. 10 ¶¶[0050] and [0102]) connected to both end portions of the semiconductor layer (Figs. 1 and 10); and 
a passivation layer (160, Fig. 1, 260, Fig. 10 and ¶¶[066] and [0102]) on the gate electrode, the source electrode, and the drain electrode.


    PNG
    media_image2.png
    352
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    476
    469
    media_image3.png
    Greyscale

Kim, however, does not explicitly teach that the upper hydrogen blocking layer includes one of copper oxide (CuOx), nickel oxide (NiOx), iron oxide (FeOx), cobalt oxide (CoOx), manganese oxide (MnOx), indium oxide (InOx), tin oxide (SnOx), zinc oxide (ZnOx), silver oxide (AgOx), gallium oxide (GaOx), tungsten oxide (WOx), magnesium oxide (MgOx), and calcium oxide (CaOx).  Chen teaches that aluminum oxide (Al2O3) disclosed by Kim and iron oxide (Fe2O3), zinc oxide (ZnO) or copper oxide (CuO) are equivalent hydrogen blocking materials in the art. Therefore, because these two hydrogen blocking materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute one of the iron oxide, zinc oxide or copper oxide disclosed by Chen for aluminum oxide disclosed by Kim.
Regarding claim 2 (1), the combined teaching of Kim and Chen further discloses a second upper hydrogen capturing layer (Kim, i.e. part of lower layer of the multilayer structure 250, under source and drain electrodes, Fig. 10 and ¶[0101]) under each of the source electrode and the drain electrode and having a negative hydrogen formation energy (Fig. 10, where it is noted that Ti disclosed by Kim is considered a hydrogen capturing layer according to ¶[0034] of the instant application as published); and 
a second upper hydrogen blocking layer (Kim, i.e. part of layer 242b under source and drain electrodes, Fig. 10) under the second hydrogen capturing layer and having a positive hydrogen formation energy.
Regarding claim 6 (1), the combined teaching of Kim and Chen discloses wherein the gate insulating layer, the first upper hydrogen blocking layer, the first upper hydrogen capturing layer, and the gate electrode have a same shape as each other (Kim, Fig. 10).  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0066505, hereinafter “Lee”, previously cited) in view of Kim et al. (US 2015/0084035, hereinafter “Kim”, previously cited) and Chen (US 2021/0126183, hereinafter “Chen”).
Regarding claim 1, Lee teaches in Fig. 5 (shown below) and related text a display device (Fig. 5), comprising: 
a substrate (102, Fig. 5 and ¶[0047]); 
a semiconductor layer (106, Fig. 5 and ¶[0047]) on the substrate (Figs. 5); 
a gate insulating layer (108, Fig. 5, and ¶[0048]) on the semiconductor layer; 
a first upper hydrogen capturing layer (114, Fig. 5, and ¶[0048]) corresponding to a central portion of the semiconductor layer and having a negative hydrogen formation energy, wherein the first upper hydrogen capturing layer includes one of Li, Sc, Y, La, Ce, Ti, Zr, Hf, V, Nb, and Ta (¶[0048], i.e. since Lee teaches that the hydrogen capturing layer can be made from some of the same materials as those disclosed by the Applicant, the hydrogen capturing layer disclosed by Lee would have the claimed properties); 
a gate electrode (112, Fig. 5 and ¶[0048]) on the first upper hydrogen capturing layer; 
a source electrode and a drain electrode (122, Fig. 5, and ¶¶[0050]) connected to both end portions of the semiconductor layer (Figs. 5); and 
a passivation layer (126, Fig. 5 and ¶[0050]) on the gate electrode, the source electrode, and the drain electrode.

    PNG
    media_image4.png
    619
    629
    media_image4.png
    Greyscale

Lee, however, does not explicitly teach that the display device includes a first upper hydrogen blocking layer on the gate insulating layer, having a positive hydrogen formation energy, wherein the upper hydrogen blocking layer includes one of copper oxide (CuOx), nickel oxide (NiOx), iron oxide (FeOx), cobalt oxide (CoOx), manganese oxide (MnOx), indium oxide (InOx), tin oxide (SnOx), zinc oxide (ZnOx), silver oxide (AgOx), gallium oxide (GaOx), tungsten oxide (WOx), magnesium oxide (MgOx), and calcium oxide (CaOx) and as a result that the first upper hydrogen capturing layer is formed on the first upper hydrogen blocking layer.  
Kim, in a similar field of endeavor, teaches a semiconductor oxide based transistors similar to that disclosed by Lee, in which gate dielectric layer between the semiconductor oxide and the conductive gate structure includes a multilayer structure (142, Fig. 1) that includes a hydrogen blocking layer (142b, Fig. 1 and ¶[0056], where it is noted that aluminum oxide taught by Kim is considered a hydrogen blocking layer by the Applicant, as discussed in ¶[0054] of the instant application as published) formed on a silicon oxide layer, such as that disclosed by Lee, in order to improve overall characteristics of the semiconductor oxide based transistor (¶[0056]) and Chen teaches that aluminum oxide (Al2O3) disclosed by Kim and iron oxide (Fe2O3) or zinc oxide (ZnO) or copper oxide (CuO) are equivalent hydrogen blocking materials in the art. 
Thus, since the prior art teaches all of the claimed elements, the results of using such elements together would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the hydrogen blocking layer disclosed by Kim in the display device disclosed by Lee and to substitute one of the iron oxide, zinc oxide or copper oxide disclosed by Chen for aluminum oxide disclosed by Kim as the two hydrogen blocking materials were art-recognized equivalents before the effective filing date of the claimed invention in order to improve overall characteristics of the semiconductor oxide based transistor.
Regarding claim 2 (1), the combined teaching of Lee, Kim and Chen further discloses 
a second upper hydrogen capturing layer (Kim, i.e. part of layer 114 outside the central portion of the semiconductor layer, under source and drain electrodes, Fig. 5) under each of the source electrode and the drain electrode and having a negative hydrogen formation energy (i.e. since Lee and Kim teach that the hydrogen capturing layer can be made some of the same materials as those disclosed by the Applicant, the hydrogen capturing layer disclosed by Lee and Kim would have the claimed properties); and 
a second upper hydrogen blocking layer (i.e. part of layer 142b disclosed Kim of the multilayer gate dielectric layer disclosed by the combined teaching of Lee and Kim under source and drain electrodes, Lee, Fig. 5 and Kim, Fig. 1) under the second hydrogen capturing layer and having a positive hydrogen formation energy (i.e. since Lee and Kim teach that hydrogen blocking layer can be made some of the same materials as those disclosed by the Applicant, the hydrogen blocking layer disclosed by Lee and Kim would have the claimed properties).
Regarding claim 3 (2), the combined teaching of Lee, Kim and Chen further discloses 
a first electrode (Lee, 180, Fig. 5 and ¶[0059]) connected to the source electrode (Lee Fig. 5); 
a third upper hydrogen capturing layer (Lee, 174, Fig. 5 and ¶[0057]) under the first electrode and having a negative hydrogen formation energy (i.e. since Lee teaches some of the same materials from which the hydrogen capturing layer is formed as those disclosed the Applicant, such layer would have the claimed properties); and 
a third upper hydrogen blocking (Lee, 152, Fig. 5 and ¶[0056]) layer under the third upper hydrogen capturing layer and having a positive hydrogen formation energy (i.e. since Lee teaches some of the same materials as the Applicant from which the hydrogen capturing layer is formed, such layer would have the claimed properties).

Allowable Subject Matter
Claim(s) 4-5, 7-10 and 16-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display device recited in claim 4, particularly characterized by a light shielding layer between the substrate and the semiconductor layer, 36a lower hydrogen capturing layer between the light shielding layer and the semiconductor layer and a lower hydrogen blocking layer between the lower hydrogen capturing layer and the semiconductor layer with a buffer layer between the lower hydrogen blocking layer and the semiconductor layer as recited in claim(s) 4, in combination with all other elements of display device recited in the claim(s).  The closest prior art of record to Kim and Lee, alone or in combination, fails to teach the above noted elements.  Claim(s) 5 and 16-18, which either directly or indirectly depend from claim(s) 4, and which include all of the limitations recited in claim(s) 4, is/are allowed for the similar reasons. 
	Regarding claim 7, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display device recited in claim 7, particularly characterized by an interlayer insulating layer between the gate electrode and the passivation layer, wherein the second upper hydrogen blocking layer is disposed between the interlayer insulating layer and the passivation layer, and wherein the source electrode and the drain electrode are connected to the both end portions of the semiconductor layer through first and second contact holes, respectively, of the second upper hydrogen blocking layer and the interlayer insulating layer as recited in claim 7, in combination with all other elements of display device recited in the claim(s).  The closest prior art of record to Kim and Lee, alone or in combination, fails to teach the above noted elements.  Claim(s) 8-9, which either directly or indirectly depend from claim(s) 7, and which include all of the limitations recited in claim(s) 7, is/are allowed for the similar reasons. 
Regarding claim 10, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display device recited in claim 10, particularly characterized by an interlayer insulating layer between the gate electrode and the passivation layer, wherein the first upper hydrogen blocking layer is disposed between the gate insulating layer and the interlayer insulating layer, wherein the second upper hydrogen blocking layer is disposed between the interlayer insulating layer and the passivation layer, and wherein the source electrode and the drain electrode are connected to the both end portions of the semiconductor layer through the first contact hole and the second contact hole, respectively, of the second upper hydrogen blocking layer, the interlayer insulating layer, the first upper hydrogen blocking layer, and the gate insulating layer as recited in claim 10, in combination with all other elements of display device recited in the claim(s).  The closest prior art of record to Kim and Lee, alone or in combination, fails to teach the above noted elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/16/2022